DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese parent Application No. CN201720595658.0 (filed on 05/25/2017), CN201720604820.0 (filed on 05/26/2017), CN201720610712.4 (filed on 05/27/2017), CN201720801864.2 (filed on 07/04/2017), CN201720937293.5 (filed on 07/28/2017), and CN201721280547.7 (filed on 09/30/2017), were all received with the present application.

Election/Restriction

Applicant’s election without traverse of species V (represented by Figures 8A-8B) in the reply filed on 09/08/2022 is acknowledged. Claims 61-63, 65, 67-68, 70-71, and 73 were elected by the applicant as being directed to species V.

Claims 1-2, 12, 24, 36, 50-52, 55-56, and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I-IV and VI-VII (represented by corresponding Figures 4A-7E and 9A-10E), and there being no allowable generic or linking claim. Although applicant has elected claim 1, examiner has withdrawn claim 1 due to it being clearly drawn to nonelected species I-II, IV, and VI (represented by corresponding Figures 4A-5D, 7A-7E, and 9A-9F). In the previous office action (dated 07/18/2022), examiner has erroneously set forth claim 1 to be generic to all species. However, claim 1 limitation recite the belt driven system to include a master pulley, a slave pulley, and a tension pulley. Nevertheless, the belt driven system of species V include only a master pulley and a slave pulley (in other words, species V does not have a separate tensioner pulley as described by claim 1 limitations). Consequently, claim 1 cannot be directed to elected species V (represented by Figures 8A-8B). Furthermore, the election was made without traverse in the reply filed on 09/08/2022; the requirement is therefore made FINAL.

Drawings

Figures 1A-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see also paragraphs 0012-0014). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the one or more mounting holes on the end surface of the motor (as recited within claims 63, 65, 68, and 70) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 0129, line 12, the phrase “The compression spring 70” should read “The compression spring 1070”.
In paragraph 0140, line 3, the phrase “the master pulley 4220” should read “the master pulley 4110”.

Claim Objections

Claims 61-62, 70, and 73 are objected to because of the following informalities the requires appropriate corrections:
In claim 61, line 8, the limitation “the tension screw” should read “the at least one tension screw”.
In claim 61, line 11, the limitation “the tension screw” should read “the at least one tension screw”.
In claim 62, line 9, the limitation “the tension screw” should read “the at least one tension screw”.
In claim 70, line 4-5, the limitation “the fastening bolt is configured to act as the pivot shaft when the fastening bolt is screwed into the mounting hole through the circular hole” should read “one of the one or more fastening bolts is configured to act as the pivot shaft when said fastening bolt is screwed into one of the one or more mounting hole through the circular hole”.
In claim 70, line 8, the limitation “slide in the each waist-shaped hole” should read “slide in the each of the at least one waist-shaped hole”.
In claim 73, line 4, the limitation “a belt” should read “the belt”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 65, 67, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 65 limitation “the through-hole is circular, and the fastening bolt is configured to act as the pivot shaft when the fastening bolt is not fastened tightly” (in lines 3-5) renders the claim vague and indefinite. Claim 65 depends from parent claim 63, which recites the claimed belt drive system having one or more through-holes and one or more fastening bolts. Thus, it is unclear if the lines 3-5 of claim 65 is stating one of the plurality of the through-holes described in claim 63 being circular and one of the plurality of the fastening bolts described in claim 63 acting as the pivot shaft, or if its stating all of the plurality of the through-holes described in claim 63 being circular and all of the plurality of the fastening bolts described in claim 63 acting as the pivot shaft. Clarification by the applicant is required.

Claims 67 depends from parent claim 65. Subsequently, claim 67 is also rejected as being indefinite for the reasons set forth above. 

Claim 73 limitation “a slave pulley including an elastic part” (in line 3) renders the claim vague and indefinite. Claim 73 depends from parent claim 61, which recites “the motor pivots away from a slave pulley of the belt driven system” (in line 10). Thus, it is unclear if the slave pulley described in claim 73 is referring to the same slave pulley described in parent claim 61, or if it refereeing to an entirely separate/ distinct component of the claimed belt driven system. In other words, does the claimed belt driven system includes two distinct slave pulleys? Clarification by the applicant is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 61-62, 63, 65, 67-68 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Patent 6,062,279 A). 

In regards to claim 61, Chen teach (Figures 4-6) a belt driven system (wood planing machine 20) comprising: a tensioner (adjusting device of the wood planing machine 20) for tensioning a belt (drive transmitting belt 90); the tensioner (adjusting device of the wood planing machine 20) including: a base (machine body 20B with the front wall 20F), and a motor mounting bracket (protective cover 50) fixed on the base (machine body 20B with the front wall 20F); the motor mounting bracket (protective cover 50) configured to pivotally mount a motor (motor 70 with the position adjusting member 60 that is fixedly mounted to the annular flange end 72 of the motor 70 by the fastener screws 73) via a pivot shaft (fastening unit 67) that is parallel to a central axis of the motor (upper axis of the motor 70/ output shaft 74), and configured to lock the motor (motor 70) via at last one tension screw (threaded bolt 81 of the stabilizing member 80) that is screwed towards the motor (motor 70); wherein, an end of the tension screw (upper end of the threaded bolt 81) presses against a side wall of the motor (position adjusting member 60 that is fixedly mounted to the annular flange end 72 of the motor 70 by the fastener screws 73) so that the motor (motor 70) pivots away from a slave pulley (coupling end 110 of the drive shaft 100) of the belt driven system (wood planing machine 20) about the pivot shaft (fastening unit 67) when the tension screw (threaded bolt 81) is being tensioned (see also Col. 2, line 66 - Col. 4, line 4).

In regards to claim 62, Chen teach all intervening claim limitations as shown above. Chen further teach (Figures 4-6), the motor mounting bracket (protective cover 50) is an L-shaped bracket (figures 4-6 clearly illustrate, the bottom portion of the protective cover 50 and the upper portion of the protective cover 50 forming a substantially L-shaped structure) that includes a first side plate (bottom portion of the protective cover 50 that connects to the front wall 20F of the machine body 20B and that accommodates the drive shaft 100 of the coupling end 110) and a second side plate (upper portion of the protective cover 50 that connects to the position adjusting member 60 and that accommodates the output shaft 74); the base (machine body 20B with the front wall 20F) being fixed to the first side plate (bottom portion of the protective cover 50); an end surface of the motor (front wall 60F of the position adjusting member 60 that is attached to the motor 70) being pivotally mounted on the second side plate (upper portion of the protective cover 50) and being locked relative to the second side plate (upper portion of the protective cover 50); and a side end of the second side plate (outer circumferential surface of the upper portion of the protective cover 50) having a ledge (support seat 53 of the stabilizing member 80) extending towards an axial direction of the motor (motor 70) (figures 4-5 clearly illustrate, the support seat 53 of the stabilizing member 80 having an width in a direction that is parallel to the extending direction of the output shaft 74; therefore, it can be recognized that said support seat 53 extends in an axial direction towards the motor 70); wherein, the ledge (support seat 53 of the stabilizing member 80) is provided with a screw hole (threaded hole in the support seat 53, as disclosed in Col. 3, line 50-63) for mounting the at least one tension screw (threaded bolt 81 of the stabilizing member 80).

In regards to claim 63, Chen teach all intervening claim limitations as shown above. Chen further teach (Figures 4-6), the motor (motor 70) and the motor mounting bracket (protective cover 50) being relatively locked by one or more fastening bolts (fastening unit 66 and/ or fastening unit 67); the end surface of the motor (front wall 60F of the position adjusting member 60 that is attached to the motor 70) being provided with one or more mounting holes (left anchoring point 62 and/ or right anchoring point 63); the second side plate (upper portion of the protective cover 50) being provided with one or more through-holes (left anchored point 511 and/ or right anchored point 512) at one or more positions corresponding to the one or more mounting holes (left anchoring point 62 and/ or right anchoring point 63); and the one or more fastening bolts (fastening unit 66 and/ or fastening unit 67) being screwed into the one or more mounting holes (left anchoring point 62 and/ or right anchoring point 63) through the one or more through-holes (left anchored point 511 and/ or right anchored point 512).

In regards to claims 65 and 67, Chen teach all intervening claim limitations as shown above. Chen further teach (Figures 4-6), a count of the one or more mounting holes (right anchoring point 63) being 1; one of the one or more through-holes (right anchored point 512) being circular; and one of the one or more fastening bolts (fastening unit 67) being configured to act as the pivot shaft when said fastening bolt (fastening unit 67) is not fastened tightly; wherein, the circular through-hole (right anchored point 512) is provided close to a side of the second side plate (right side of the upper portion of the protective cover 50 that includes the right anchored point 512) opposite to the side end (left side of the upper portion of the protective cover 50 that includes the left anchored point 511) with the ledge (support seat 53 of the stabilizing member 80).

In regards to claim 68, Chen teach all intervening claim limitations as shown above. Chen further teach (Figures 4-6), a count of the one or more mounting holes (left anchoring point 62 and right anchoring point 63) being larger than 1; and the one or more mounting holes (left anchoring point 62 and right anchoring point 63) being provided along a circumference on the end surface of the motor (front wall 60F of the position adjusting member 60 that is attached to the motor 70).

Claims 61 is additionally rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Brenneman (U.S. Patent 4,512,752 A). 

In regards to claim 61, Brenneman teach (Figures 1-3) a belt driven system (automotive engine illustrated in figure 2) comprising: a tensioner (belt tensioning device formed of the alternator 16, the bolt 20, the bolt 24, the mounting arm 26, the slotted plate 28, the bolt 30, the bolt 34, the bracket 36, the bracket 38, the bolt 40, the nut 42, the machine screw 48, the nut 52, the nut 56, and all other related components) for tensioning a belt (V-belt/ drive belt 22); the tensioner (belt tensioning device) including: a base (engine block 10), and a motor mounting bracket (mounting arm 26 and slotted plate 28) fixed on the base (engine block 10); the motor mounting bracket (mounting arm 26 and slotted plate 28) configured to pivotally mount a motor (alternator 16) via a pivot shaft (bolt 24) that is parallel to a central axis of the motor (central axis extending through center of the alternator shaft of the alternator 16/ bolt 20), and configured to lock the motor (alternator 16) via at last one tension screw (machine screw 48) that is screwed towards the motor (alternator 16); wherein, an end of the tension screw (hex head 48a of the machine screw 48) presses against a side wall of the motor (bracket 38, which is fixedly secured to the alternator 16 via the bolt 34) so that the motor (alternator 16) pivots away from a slave pulley (pulley 21) of the belt driven system (automotive engine illustrated in figure 2) about the pivot shaft (bolt 24) when the tension screw (machine screw 48) is being tensioned (see also Col. 2, line 53 - Col. 4, line 52).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Liu et al. (Chinese Patent Publication CN105840750A hereinafter referred to as “Liu”).

In regards to claim 73, Chen teach all intervening claim limitations as shown above. Chen further teach (Figures 4-6), the belt driven system (wood planing machine 20) also includes: a master pulley (coupling end of the output shaft 74); the belt (drive transmitting belt 90) connecting an outer periphery of the master pulley (coupling end of the output shaft 74) and an outer periphery of the slave pulley (coupling end 110 of the drive shaft 100). Yet. Liu fail to explicitly disclose, the salve pulley (coupling end 110 of the drive shaft 100) in the belt driven system (wood planing machine 20) having an elastic part that is configured to deform under a tension force of the belt (drive transmitting belt 90) to allow the outer periphery of the slave pulley (coupling end 110 of the drive shaft 100) to move towards the master pulley (coupling end of the output shaft 74).
However, Liu teach (Figures 2-6) a belt driven system (synchronous belt transmission system illustrated in figures 5-6) comprising: a motor (motor 120); a master pulley (driving wheel 110) that is coupled to the motor (motor 120); a slave pulley (driven wheel 220) that includes an elastic part (deformation layer formed of U-shaped elastic pieces 222); a belt (synchronous belt 300) connecting an outer periphery of the master pulley (outer peripheral surface of the driving wheel 110) and an outer periphery of the slave pulley (outer peripheral surface of the driven wheel 220); wherein, the elastic part (deformation layer formed of U-shaped elastic pieces 222) is configured to deform in response to a tension force of the belt (synchronous belt 300) so as to allow the outer periphery of the slave pulley (outer peripheral surface of the driven wheel 220) to move towards the master pulley (driving wheel 110) (see also paragraphs 0037-0051 in the translated CN105840750A provided with this office action).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the slave pulley in the Chen’s belt driven system with a slave pulley having an elastic part as suggested by Liu; where said elastic part allows the outer periphery of said slave pulley to displace slightly towards a master pulley in said belt driven system when the tension on a belt (which engages both the master pulley and the slave pulley) exert an excessive pulling force on the slave pulley. Configuring the belt driven system taught by Chen with such a slave pulley is beneficial in automatically reducing the tension on the belt by a reasonable amount, in the event said belt becomes over tensioned; thereby, preventing the belt from breaking due it becoming undesirably over tensioned during the operation of the modified belt driven system.  

Allowable Subject Matter

Claims 70-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the flowing reasons:
In regards to claim 70, chen teach all intervening claim limitations as shown above. Chen further teach (Figures 4-6), the one or more through-holes (left anchored point 511 and right anchored point 512) including one circular hole (right anchored point 512); and one of the one or more fastening bolts (fastening unit 67) being configured to act as the pivot shaft when the fastening bolt (fastening unit 67) is screwed into one of the one or more mounting holes (right anchoring point 63) through the circular hole (right anchored point 512). Yet, Chen does not teach the one or more through-holes (left anchored point 511 and right anchored point 512) on the second side plate of the motor mounting bracket (upper portion of the protective cover 50) also having a waist-shaped hole that is designed to receive another one of the one or more fastening bolts (fastening unit 66) through another one of the one or more mounting holes (left anchored point 511). Although, Chen’s belt driven system (wood planing machine 20) does have a waist-shaped hole (guide slot 621 of the left anchoring point 62) that is configured to slidingly receive a fastening bolt (fastening unit 66), said waist-shaped hole (guide slot 621 of the left anchoring point 62) is located on the end surface of the motor (front wall 60F of the position adjusting member 60 that is attached to the motor 70) and not on the second side plate of the motor mounting bracket (upper portion of the protective cover 50) as required by the parent claim 63. In fact, unlike in applicant’s claimed invention, all of the one or more through-holes (left anchored point 511 and right anchored point 512) in Chen looks to be circular in shape. 
Nevertheless, Brenneman, Urushihara et al. (U.S. Patent 4,452,418 A), and Namgung (U.S. Patent 7,637,348 B2), both propose a belt drive system comprising: a motor-mounting bracket having one or more through-holes that includs a circular hole and a waist-shaped hole; a motor having one or more mounting holes; one fastening bolt being screwed into one of the mounting holes through the circular hole in order to act as a pivot shaft that pivotally mount the motor to motor mounting bracket; another fastening bolt being screwed into another mounting hole through the waist-shaped hole so that the stud of said fastening bolt slides in the waist-shaped hole. However, both Brenneman and Urushihara et al, and Namgung, all fail to teach certain required key features recited within intervening limitations of parent claims 62-63; for example, the motor mounting bracket being an L-Shaped bracket made of a first side plate that is fixed to a base, and a second side plate that has a ledge with a screw hole for engaging a tension screw and a through-holed for pivotally mounting a motor. On the contrary, the motor in Brenneman’s belt driven system is pivotally attached to the first side plate of the motor mounting bracket and only the second side plate of said motor mounting bracket has a L-shaped profile. Furthermore, the motor mounting brackets in the belt driven systems taught by both Urushihara et al. and Namgung, does not define a L-shaped bracket. In addition, none of the other cited prior art references, neither individually nor in combination, explicitly disclose or render obvious, a belt drive system having the precise collective structure described wining claim 70 and also within parent claims 61-63. Consequently, claim 70 limitations appears to contain allowable subject matter over the prior art of record; specially when said limitations are viewed in light of applicant’s specification.

Claim 71 depends from claim 70. Subsequently, claim 71 also include the allowable subject matter in parent claim 70.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                      /MICHAEL R MANSEN/                                                                              Supervisory Patent Examiner, Art Unit 3654